 



EXHIBIT 10.36
KAUFMAN AND BROAD HOME CORPORATION
DIRECTORS’ DEFERRED COMPENSATION PLAN
     SECTION 1. Establishment and Purpose. Kaufman and Broad Home Corporation
(the “Company”) hereby establishes effective as of July 27, 1989, a plan known
as the Kaufman and Broad Home Corporation Directors’ Deferred Compensation Plan
(the “Plan”). The purpose of the Plan is to attract and retain certain
individuals of outstanding competence as members of the Board of Directors of
the Company by permitting such individuals to elect to defer a portion of their
compensation from the Company to a later date or event.
     SECTION 2. Definitions. As used in this Plan, the following terms shall
have the indicated meanings:
     (a) Board: The Board of Directors of Kaufman and Broad Home Corporation.
     (b) Committee: The Personnel and Nominating Committee of the Board.
     (c) Company: Kaufman and Broad Home Corporation.
     (d) Compensation: The annual retainer and all fees (excluding any
reimbursed expenses) payable to a Director in his capacity as a member of the
Board in any calendar year.
     (e) Deferral Year: Each calendar year as to which an election is made to
defer Compensation in accordance with the provisions of Section 3 of the Plan.
     (f) Director: Any member of the Board who receives Compensation in his
capacity as a member of the Board.
     (g) Participant: Any Director who becomes a Participant in the Plan as
provided in Section 3 of the Plan.
     (h) Plan: The Kaufman and Broad Home Corporation Directors’ Deferred
Compensation Plan, as it may be amended from time to time.
     (i) Retirement: Any termination from membership of the Board, including any
mandatory retirement at age 70.
     SECTION 3. Eligibility and Participation: (a) All Directors shall be
eligible to participate in the Plan. A Director may become a Participant for any
calendar year by executing an irrevocable deferral election (in the form
attached hereto as Exhibit A or on such other form as may be prescribed by the
Committee) with respect to his Compensation for such calendar year. Except as
provided in Section 3(b), such election shall be executed

 



--------------------------------------------------------------------------------



 



on or before the first Monday in December of the preceding calendar year.
     (b) With respect to an individual who first becomes eligible to participate
in the Plan after the beginning of a calendar year by reason of an election or
appointment to the Board of Directors, such individual may become a Participant
for the remainder of such year by executing an irrevocable deferral election (on
a form prescribed by the Committee) with respect to his Compensation as soon as
practicable, but in any event within thirty (30) days of the date such
individual becomes a Director. A Director at the time the Plan becomes effective
may become a Participant for the remainder of the calendar year by executing
such a form immediately upon approval of the Plan.
     SECTION 4. Deferral Election. (a) As a condition of participation under the
Plan, a Director must agree to defer one hundred percent (100%) of Compensation
for each calendar year as to which such Director elects to defer Compensation.
An election made under this Plan with respect to Compensation shall relate only
to Compensation for the succeeding calendar year, or to Compensation for the
remainder of a calendar year if Section 3(b) applies, and a separate election
must be made in order to defer Compensation during any subsequent year. In the
event of a failure to make a timely election to defer Compensation for any year,
no portion of the Participant’s Compensation for such year may be deferred under
this Plan.
     (b) Each deferral election shall (in accordance with Sections 7(b), 7(c)
and 7(d)) also designate:
          (1) the date, or event on which payment is to commence;
          (2) the method of payment; and
          (3) the beneficiary to receive any payments if the Participant dies
before receiving all amounts to which he is entitled under the Plan.
     SECTION 5. Participant’s Account. (a) The Company shall establish
bookkeeping accounts to record the deferrals and additions under this Plan. Each
Participant shall have a separate account for each Deferral Year, and each
account shall be increased and decreased as provided in this Section.
     (b) During the Deferral Year, each Participant’s account shall be credited
with the amount of Compensation deferred by each Participant by a quarterly
crediting at the end of each March, June, September and December of the amount
of Compensation which would have been payable to such Participant in such
quarter

- 2 -



--------------------------------------------------------------------------------



 



(determined without regard to such Participant’s deferral election under
Section 3).
     (c) The amount determined in Section 5(a) shall be increased as of the last
day of each calendar quarter during the Deferral Year by the amount obtained by
multiplying the account balance as of the first day of such quarter by
one-fourth the rate equivalent to the prime rate at Security Pacific National
Bank in effect as of the first day of such quarter.
     (d) In all years following the Deferral Year, the Participant’s account
will be increased as of the last day of each calendar quarter by an amount equal
to the account balance as of the first day of such calendar quarter multiplied
by one-fourth the prime rate at Security Pacific National Bank in effect as of
the first day of such calendar quarter. A Participant’s account (reduced in
accordance with Section 5(f)) shall continue to be increased in accordance with
this paragraph during any installment payment period which may have been elected
by the Participant under Section 7(c) or approved by the Committee under
Sections 7(c) or 7(d).
     (f) The Participant’s account shall be reduced by any payments made to the
Participant or his or her beneficiary, estate or representative.
     SECTION 6. Funding Prohibitions. All entries in a Participant’s account
shall be bookkeeping entries only and shall not represent a special reserve or
otherwise constitute a funding of the Company’s unsecured promise to pay any
amounts hereunder. All payments to be made under the Plan shall be paid from the
general funds of the Company. Participants and their beneficiaries shall have no
right, title or interest in or to any investments which the Company may make to
aid it in meeting its obligations under the Plan. All such assets shall be the
property solely of the Company and shall be subject to the claims of the
Company’s unsecured general creditors. To the extent a Participant or any other
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company and such person shall have only the unsecured promise of the
Company that such payments shall be made.
     SECTION 7. Payment. (a) Payment of amounts credited to a Participant’s
account shall be made in the manner and at the time or times specified herein.
All payments shall be made by Company check. The normal payment schedule will
consist of one payment in January of each year.

- 3 -



--------------------------------------------------------------------------------



 



     (b) When the Participant makes a deferral election for a Deferral Year, he
shall also elect the time at which or the event (such as Retirement) after which
payment of the amounts credited to the account established for such Deferral
Year shall commence. Once made, such election of time of commencement of payment
for such Deferral Year shall be irrevocable. Payment of amounts credited to the
account for such Deferral Year shall commence within thirty (30) days of the
date or the occurrence of the event specified by the Participant in such
election.
     (c) When the Participant makes a deferral election he shall also elect to
have the balance of his account paid out in one of two methods: (1) a single
lump sum or (2) approximately equal annual installments (calculated on the basis
of the amount in the Participant’s account and the amounts to be accrued during
the installment payment period) over a period of years (selected by the
Participant) not to exceed fifteen. Once made, such election of payment method
for such Deferral Year shall be irrevocable. Notwithstanding any other provision
of the Plan to the contrary, a Participant or beneficiary may withdraw an amount
from his account upon a finding by the Committee in its sole discretion that an
unanticipated emergency that is caused by an event beyond the control of such
Participant or beneficiary has occurred that such emergency would result in
severe financial hardship to such Participant or beneficiary if early withdrawal
were not permitted. The amount which may be withdrawn pursuant to this Section
shall not exceed the amount necessary to meet such financial hardship as
determined by the Committee in its sole discretion. The Committee shall have the
right to require such Participant or beneficiary to submit such documentation as
it deems appropriate for the purpose of determining the existence, cause and
extent of such financial hardship.
     (d). Notwithstanding any provision of the Plan to the contrary, in the
event of the death of any Participant, the balance in the Participant’s account
shall be paid to the Participant’s beneficiary in a single lump sum payment
within thirty (30) days after the date of such death.
     Each Participant shall designate a beneficiary to whom any balance in his
account under this plan shall be payable on his death. A Participant may also
designate an alternate beneficiary to receive such payment in the event that the
designated beneficiary cannot receive payment for any reason. In the event no
designated or alternate beneficiary can receive such payment for any reason,
payment will be made to the Participant’s surviving spouse, if any, or if the
Participant has no surviving spouse, then to the following beneficiaries if then
living in the following order of priority: (i) to the Participant’s children
(including adopted children and stepchildren) in equal shares, (ii) to the
Participant’s parents in equal shares, (iii) to the Participant’s brothers and
sisters in equal shares, and (iv) to the Participant’s

- 4 -



--------------------------------------------------------------------------------



 



estate. Each participant may at any time change any beneficiary designation. A
change of beneficiary designation must be made in writing and delivered to the
Committee or its delegate for such purposes. The interest of any beneficiary who
dies before the Participant will terminate unless otherwise specified by the
Participant.
     (e) Upon a Participant’s Retirement, payments from the Participant’s
account will be made as the Participant specified in the deferral election,
pursuant to Section 5(c).
     SECTION 8. Administration. The Plan shall be administered by the Personnel
and Nominating Committee of the Board of Directors of the Company. The Personnel
and Nominating Committee shall have all powers necessary to carry out the
provisions of the Plan, including without limitation, the power to delegate
administrative matters to other persons and to interpret the Plan in a manner
consistent with its express provisions.
     SECTION 9. Miscellaneous:
     (a) Termination of Plan. The Company may at any time by action of its Board
terminate this Plan. Upon termination of the Plan, no further deferrals will be
permitted, and the Participant’s Compensation will be restored on a non-deferred
basis. Each Participant’s accounts as they then exist will be maintained,
credited and paid pursuant to the provisions of this Plan and the Participant’s
elections.
     (b) Amendment. The Company may at any time amend this Plan in any respect,
(i) in the case of amendments which have a material effect on the cost to the
Company of maintaining the Plan, by action of its Board or, (ii) with respect to
any other amendments, by action of the Committee; provided, however, that no
such amendment shall adversely effect the right of Participants or their
beneficiaries to any amounts credited or to be credited to the Participants’
accounts with respect to any Deferral Year which has commenced prior to the
adoption of any such amendment.
     (c) No Alienation of Benefits. To the extent permitted by law, Participants
and beneficiaries shall not have the right to alienate, anticipate, commute,
sell, assign, transfer, pledge, encumber or otherwise convey the right to
receive any payments under this Plan, and any payments under this Plan or rights
thereto shall not be subject to the debts, liabilities, contracts, engagements
or torts of Participants or beneficiaries nor to attachment, garnishment or
execution, nor shall they be transferable by operation of law in the event of
bankruptcy or insolvency. Any attempt, whether voluntary or involuntary, to
effect any such action shall be null, void and of no effect.

-5-



--------------------------------------------------------------------------------



 



     (d) No Right To Continue As A Director. Nothing contained herein shall be
construed as conferring upon a Director the right to continue as a member of the
Board of Directors.
     (e) Headings. The headings of paragraphs are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of the Plan.
     (f) Governing Law. The Plan shall be construed and administered under the
laws of the State of California.

-6-